File No . 2-88816 811-3940 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 57 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 57 [X] (Check appropriate box or boxes.) STRATEGIC FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) X onOctober 1, 2009 pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Emerging Markets Opportunity Fund Class /Ticker A SEOAX C SEOCX I SEOTX PROSPECTUS October 1, 2009 Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 6 Investment Risks 7 Management 9 Shareholder Guide Choosing a Share Class 12 Buying and Selling Shares 15 Distributions and Taxes 22 Services for Fund Investors 23 Financial Highlights 25 For More Information See back cover. Fund Summary INVESTMENT OBJECTIVE The fund seeks long-term capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 12 of the prospectus and in the How to Buy Shares section on page40 of the fund s Statement of Additional Information (SAI). Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Class A Class C Class I Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75 none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none 1.00 none Maximum redemption fee (as a percentage of transaction amount) (charged only when selling shares you have owned for less 60 days) 2.00 2.00 2.00 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.25 1.25 1.25 Distribution (12b-1) fees none .75 none Other expenses (including shareholder services fees) 2.41 2.60 2.12 Total annual fund operating expenses 3.66 4.60 3.37 Fee waiver and/or expense reimbursement (1.66) (1.85) (1.62) Net Operating expenses 2.00 2.75 1.75 The Dreyfus Corporation has contractually agreed, until October 1, 2010, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees of borrowings and extraordinary expenses) exceed 1.75%. After October 1, 2010, Dreyfus may terminate the expense limitation at any time. EXPENSE EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $766 $1,486 $2,226 $4,164 Class C $378 $1,223 $2,175 $4,588 Class I $178 $885 $1,616 $3,549 1 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A $766 $1,486 $2,226 $4,164 Class C $278 $1,223 $2,175 $4,588 Class I $178 $885 $1,616 $3,549 PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund s performance. During the most recent fiscal year, the fund s portfolio turnover rate was 188.35% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY To pursue this goal, the fund normally invests at least 80% of its assets in the stocks of companies organized, or with a majority of assets or operations, in emerging market countries. Normally, the fund will invest in at least ten emerging market countries. The portfolio managers begin the investment process by emphasizing a top-down investment approach to allocate the fund s assets among emerging market countries. To select individual stocks within emerging market countries, the portfolio managers use a bottom-up investment approach, focusing on fundamental analysis and assessments of company management, product line and competitive position to rank individual stocks. PRINCIPAL RISKS An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The fund s share price fluctuates, sometimes dramatically, which means you could lose money. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. To the extent the fund s investment are concentrated in a limited number of foreign countries, the fund s performance could be more volatile than that of more geographically diversified funds. Emerging market risk . The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of issuers located or doing substantial business in emerging markets are often subject to rapid and large changes in price. In particular, countries with emerging markets may have relatively unstable governments, present the risk of sudden adverse government or regulatory action and even nationalization of businesses, restrictions on foreign ownership, on prohibitions of repatriation of assets, and may have less protection of property rights than more developed countries. The economies of countries with emerging markets may be based predominantly on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme debt burdens or volatile inflation rates. Local securities markets may trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of substantial holdings difficult. Transaction settlement and dividend collection procedures also may be less reliable in emerging markets than in developed markets. 2 Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A security s market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer s products or services. Non-diversification risk . The fund is non-diversified, which means that a relatively high percentage of the fund s assets may be invested in a limited number of issuers. Therefore, the fund s performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. 3 PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the fund s Class A shares from year to year. The table compares the average annual total returns of the fund s shares to those of a broad measure of market performance. The fund s past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. Year-by-year total returns as of 12/31 each year (%) Best Quarter (Q2, 2007) 15.16%. Worst Quarter (Q4, 2008) -32.13 % The year-to-date total return of the fund s Class A shares as of June 30, 2009 was 32.15%. After-tax performance is shown only for Class A shares. After-tax performance of the fund s other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor s tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average annual total returns as of 12/31/08 Since Inception Share Class 1 Year (7/13/06) Class A returns before taxes -57.63% -11.97% Class A returns after taxes on distributions -60.32% -15.31% Class A returns after taxes on distributions and sale of fund shares -36.26% -10.86% Class C returns before taxes -55.67% -10.46% Class I returns before taxes -54.66% -9.40% MSCI Emerging Markets Index reflects no deduction for fees, expenses or taxes -53.18% -8.16% 4 PORTFOLIO MANAGEMENT The fund s investment adviser is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by a committee of portfolio managers, which has managed the fund since the fund s inception. The committee members are Tony Hann, Richard Fairgrieve, and Bill Rudman, each of whom is an employee of Blackfriars Asset Management (Blackfriars) and an associated person of Dreyfus under the Investment Advisers Act of 1940, as amended, for purposes of managing the fund. Mr. Hann, Mr. Fairgrieve and Mr. Rudman are global emerging markets asset managers at Blackfriars. PURCHASE AND SALE OF FUND SHARES In general, the fund s minimum initial investment is $1,000 and the minimum subsequent investment is $100. Certain types of accounts are eligible for lower minimum investments. You may sell your shares by mail, telephone or online at www.Dreyfus.com . Your shares will be sold at the net asset value calculated after your order is received in proper form. TAX INFORMATION The fund s distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary s website for more information. 5 Fund Details GOAL AND APPROACH The fund seeks long-term capital appreciation. To pursue this goal, the fund normally invests at least 80% of its assets in the stocks of companies organized, or with a majority of assets or operations, in emerging market countries. Normally, the fund will invest in at least ten emerging market countries. The fund may invest in the stocks of companies of any size. The fund s stock investments may include common stocks, preferred stocks, convertible securities and warrants, including those purchased in initial public offerings or shortly thereafter. The fund also may invest in securities issued by exchange-traded funds which generally are designed to provide investment results corresponding to an index. The portfolio managers begin the investment process by emphasizing a top-down investment approach to allocate the fund s assets among emerging market countries. The portfolio managers use a quantitative model that incorporates valuation, currency, momentum, growth, interest rate and risk factors to rank emerging market countries and suggest country allocation weights versus the Morgan Stanley Capital International (MSCI) Emerging Markets Index. The MSCI Emerging Markets Index is a market-capitalization weighted index designed to measure the equity performance of 22 emerging market countries in Europe, Latin America and the Pacific Basin. The portfolio managers then evaluate the model s rankings and suggested country allocations by assessing certain qualitative factors, such as political and economic developments, and market factors, such as liquidity. The portfolio managers typically will overweight the fund s investment in emerging market countries identified by the model as attractive, and underweight those countries identified as unattractive, with any adjustments resulting from the qualitative assessment being primarily in the magnitude of the position with limitations on the direction (i.e., from overweight to neutral, not all the way to underweight). To select individual stocks within emerging market countries, the portfolio managers use a bottom-up investment approach, focusing on fundamental analysis and assessments of company management, product line and competitive position to rank individual stocks. The portfolio managers typically overweight the stocks of companies considered to be attractive, and underweight those stocks considered to be unattractive, from an investment perspective. The portfolio managers also assess and manage the overall risk profile of the fund s portfolio. The currency exposure of the fund s portfolio typically is unhedged to the U.S. dollar, since currency is an implicit part of the country allocation and stock selection process. The fund typically sells a stock when its ranking is downgraded, when it significantly underperforms the local country index or falls short of the portfolio managers expectations, or to underweight exposure to a particular market. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes and interest rates), forward contracts and swaps, as a substitute for investing directly in an underlying asset, to increase returns, to manage market and/or interest rate risk, or as part of a hedging strategy. The fund also may engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. 6 INVESTMENT RISKS The fund s principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. To the extent the fund s investment are concentrated in a limited number of foreign countries, the fund s performance could be more volatile than that of more geographically diversified funds. Emerging market risk . The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of issuers located or doing substantial business in emerging markets are often subject to rapid and large changes in price. In particular, countries with emerging markets may have relatively unstable governments, present the risk of sudden adverse government or regulatory action and even nationalization of businesses, restrictions on foreign ownership, on prohibitions of repatriation of assets, and may have less protection of property rights than more developed countries. The economies of countries with emerging markets may be based predominantly on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme debt burdens or volatile inflation rates. Local securities markets may trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of substantial holdings difficult. Transaction settlement and dividend collection procedures also may be less reliable in emerging markets than in developed markets. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative U.S. dollar will reduce the value of securities held by the fund and denominated in those Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits savings rates, political factors and government control. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A security s market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer s products or services. Smaller company risk. To the extent the fund invests in small and midsize companies, the fund will be subject to additional risks because the earnings and revenues of these companies tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the fund s ability to sell these securities. These companies may have 7 limited product lines, markets or financial resources, or may depend on a limited management group. Some of the fund s investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop. Exchange-traded fund risk. Exchange-traded funds in which the fund may invest involve certain inherent risks generally associated with investments in a portfolio of common stocks, including the risk that the general level of stock prices may decline, thereby adversely affecting the value of each unit of the exchange-traded fund. Moreover, an exchange-traded fund may not fully replicate the performance of its benchmark index because of the temporary unavailability of certain index securi- ties in the secondary market or discrepancies between the exchange-traded fund and the index with respect to the weighting of securities or the number of stocks held. Investing in exchange-traded funds may involve duplication of advisory fees and certain other expenses Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund s performance to be more or less sensitive to developments affecting those companies, industries or sectors. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the fund s share price may fall dramatically. Investments in foreign securities may have greater exposure to liquidity risk than domestic securities. Derivatives risk. A small investment in derivatives could have a potentially large impact on the fund s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund s other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. Leveraging risk. The use of leverage, such as engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts and engaging in forward commitment transactions, may magnify the fund s gains or losses. Short sale risk. The fund may make short sales, which involves selling a security it does not own in anticipation that the security s price will decline. Short sales expose the fund to the risk that it will be required to buy the security sold short (also known as covering the short position) at a time when the security has appreciated in value, thus resulting in a loss to the fund. Non-diversification risk . The fund is non-diversified, which means that a relatively high percentage of the fund s assets may be invested in a limited number of issuers. Therefore, the fund s performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. Other potential risks . The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. 8 Under adverse market conditions, the fund could invest some or all of its assets in the securities of U.S. issuers, U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. At times, the fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the fund s after-tax performance. The fund may purchase securities of companies in initial public offerings (IPOs). The prices of securities purchased in IPOs can be very volatile. The effect of IPOs on the fund s performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a fund s asset base increases, IPOs often have a diminished effect on such fund s performance. MANAGEMENT The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $334 billion in 187 mutual fund portfolios. The Fund has agreed to pay Dreyfus a management fee at the annual rate of 1.25% of the fund s average daily net assets. For the past fiscal year, Dreyfus waived receipt of its management fee pursuant to an undertaking in effect. A discussion regarding the basis for the board s approving the fund s management agreement with Dreyfus is available in the fund s semi-annual report for the six-month period ended November 30, 2008. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $20.7 trillion in assets under custody and administration and $926 billion in assets under management, and it services more than $11.8 trillion in outstanding debt. Additional information is available at www.bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Investment decisions for the fund are made by a committee of portfolio managers, which has managed the fund since the fund s inception. The committee members are Tony Hann, Richard Fairgrieve, and Bill Rudman, each of whom is an employee of Blackfriars Asset Management (Blackfriars) and an associated person of Dreyfus under the Investment Advisers Act of 1940, as amended, for purposes of managing the fund. Mr. Hann joined Blackfriars (formerly, WestLB Mellon Asset Management (UK) Limited) in 1998 as head of its Asia desk and is currently a global emerging markets manager at Blackfriars. Mr. Fairgrieve joined Blackfriars in 2002 as a global emerging markets asset manager. Mr. Rudman joined Blackfriars in 1999 as head of its Latin America desk and currently is a global emerging markets asset manager at Blackfriars. There are no limitations on the role of a committee member with respect to making investment decisions for the fund. The fund s SAI provides additional information about the portfolio managers compensation, other accounts managed by the portfolio managers, and the portfolio managers ownership of fund shares. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds. Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing 9 shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the fund s total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSC s own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the code s preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any of the firms other clients. Performance Information for Related Accounts The fund s portfolio managers follow substantially the same investment policies and strategies managing the fund s assets as they do managing certain discretionary investment management accounts managed by Blackfriars (collectively, the Related Accounts ), a Dreyfus affiliate and wholly owned subsidiary of BNY Mellon. The following tables show the annual returns and average annual total returns for the Related Accounts and for the MSCI Emerging Markets Index. The Index information is provided to represent the investment environment existing at the time periods shown. The Index is unmanaged and an investor may not invest directly in the Index. Investors should not consider this performance data as an indication of the future performance of the fund or the Related Accounts. The performance figures for the Related Accounts reflect the deduction of the historical fees and expenses paid by the Related Accounts, and not those paid by the fund. The performance of the Related Accounts could have been adversely affected by the imposition of certain regulatory requirements, restrictions and limitations, if such accounts had been regulated as investment companies under the U.S. federal securities and tax laws. Additionally, although it is anticipated that the fund and the Related Accounts may hold similar securities, their investment results are expected to differ. In particular, differences in asset size and in cash flow resulting from purchases and redemptions of fund shares may result in different security selections, differences in the relative weightings of securities or differences in the price paid for particular fund holdings. The performance information does not reflect the deduction of any applicable sales loads which, if reflected, would reduce the performance quoted. Please remember that past performance is not indicative of future returns, and that the investment return and principal value of an investment will fluctuate so that an investor s shares, when redeemed, may be worth more or less than their original cost. Historical performance information for the Related Accounts and the MSCI Emerging Markets Index is shown below. Blackfriars claims compliance with the Global Investment Performance Standards 10
